UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)September 27, 2010 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-3164 Alabama Power Company (An Alabama Corporation) 600 North 18th Street Birmingham, Alabama 35291 (205) 257-1000 63-0004250 The name and address of the registrant have not changed since the last report. Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17CFR230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17CFR240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On September 27, 2010, Alabama Power Company (the “Company”) entered into an Underwriting Agreement covering the issue and sale by the Company of $250,000,000 aggregate principal amount of its Series 2010A 3.375% Senior Notes due October 1, 2020 (the “Senior Notes”).The Senior Notes were registered under the Securities Act of 1933, as amended, pursuant to the shelf registration statement (Registration No. 333-148513) of the Company. Item 9.01. Financial Statements and Exhibits. (c)Exhibits. 1 Underwriting Agreement, dated September 27, 2010, relating to the Senior Notes among the Company and BNY Mellon Capital Markets, LLC, J.P. Morgan Securities LLC and Morgan Keegan & Company, Inc., as representatives of the several Underwriters named in Schedule I to the Underwriting Agreement. Forty-Fourth Supplemental Indenture to Senior Note Indenture dated as of October 5, 2010, providing for the issuance of the Senior Notes. Form of Senior Note (included in Exhibit 4.2 above). Opinion of Balch & Bingham LLP relating to the Senior Notes. Computation of ratio of earnings to fixed charges. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:October 5, 2010 ALABAMA POWER COMPANY By/s/Melissa K. Caen Melissa K. Caen Assistant Secretary
